            IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF NEW YORK



ARTHUR J. S.,

                Plaintiff,
          v.                                         Civil Action No.
                                                     5:19-CV-0187 (DEP)
COMMISSIONER OF SOCIAL SECURITY,

                Defendant.



APPEARANCES:                             OF COUNSEL:

FOR PLAINTIFF

AMDURSKY, PELKY, FENNELL                 JOHN D. CONNORS, ESQ.
& WALLEN, P.C.
26 East Oneida Street
Oswego, NY 13126

FOR DEFENDANT

HON. GRANT C. JAQUITH                    JAMES J. NAGELBERG, ESQ.
United States Attorney                   Special Assistant U.S. Attorney
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                 ORDER

    Currently pending before the court in this action, in which plaintiff
seeks judicial review of an adverse administrative determination by the

Commissioner of Social Security, pursuant to 42 U.S.C. ' 405(g), are

cross-motions for judgment on the pleadings. 1 Oral argument was heard

in connection with those motions on January 16, 2020, during a telephone

conference conducted on the record. At the close of argument I issued a

bench decision in which, after applying the requisite deferential review

standard, I found that the Commissioner=s determination resulted from the

application of proper legal principles and is supported by substantial

evidence, providing further detail regarding my reasoning and addressing

the specific issues raised by the plaintiff in this appeal.

      After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is

incorporated herein by reference, it is hereby

      ORDERED, as follows:

      1)     Defendant=s motion for judgment on the pleadings is

GRANTED.

      2)     The Commissioner=s determination that the plaintiff was not


1       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is AFFIRMED.

      3)    The clerk is respectfully directed to enter judgment, based

upon this determination, DISMISSING plaintiff=s complaint in its entirety.




Dated:      January 22, 2020
            Syracuse, NY




                                      3
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------------------x
ARTHUR J. S.,

                             Plaintiff,
vs.                           5:19-CV-187

COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.
--------------------------------------------x
      Transcript of a Decision held during a

Telephone Conference on January 16, 2020, at the
James Hanley Federal Building, 100 South Clinton

Street, Syracuse, New York, the HONORABLE DAVID E.

PEEBLES, United States Magistrate Judge, Presiding.
                     A P P E A R A N C E S

                        (By Telephone)

For Plaintiff:       AMDURSKY, PELKY LAW FIRM
                     Attorneys at Law
                     26 East Oneida Street
                     Oswego, New York 13126
                       BY: AMY CHADWICK, ESQ.
For Defendant:       SOCIAL SECURITY ADMINISTRATION
                     Office of the General Counsel
                     15 Sudbury Street
                     Suite 625
                     Boston, Massachusetts 02203
                       BY: JAMES J. NAGELBERG, ESQ.

                Jodi L. Hibbard, RPR, CSR, CRR
             Official United States Court Reporter
                    100 South Clinton Street
                 Syracuse, New York 13261-7367
                         (315) 234-8547
                                                                 24


1                     (In Chambers, Counsel present by telephone.)
2                THE COURT:   I have before me a request for judicial

3    review of an adverse determination by the Commissioner of

4    Social Security pursuant to 42 United States Code Section
5    405(g).   Let me begin by commending both of you, your

6    presentations were excellent, you both have a firm grasp of

7    the record and the legal issues presented, and the court
8    appreciates that.

9                The background in this matter is as follows:
10   Plaintiff was born in October of 1966, he is currently 53

11   years old, he was 45 years old at the time of the original

12   onset date of October 15, 2011.     He stands 5 foot 11 inches
13   in height and weighs between 195 and 200 pounds.    He is

14   divorced.    Since May of 2013 plaintiff has lived in Hastings

15   with his brother.    Prior to that time he was living with his
16   sister in South Carolina.     Plaintiff has a driver's license

17   but no vehicle.    There is some uncertainty or vagueness in
18   the record concerning plaintiff's educational background.

19   Clearly he was in special education classes.    There's

20   indication at 209 and 210 of the administrative transcript
21   that he withdrew on June 30, 1985.    I believe he testified,

22   or there is indication in the record that he went through

23   12th grade but did not receive a diploma.
24               Plaintiff has a fairly robust work history.    He

25   stopped working in October of 2011 when he broke a hip.



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                               25


1    Prior to that time, he worked from 2002 to 2006 in various
2    jobs in electronic assembly of cable connector products; 2006

3    to 2008, he worked assembling boxes; 2007 to 2008, he worked

4    cleaning concrete panels; and 2009 to 2011, he worked on a
5    machine dryer at a vegetable facility.

6               Physically, plaintiff suffered a hip fracture in

7    2011, in South Carolina, and underwent open reduction and
8    internal fixation of a right femoral neck fracture by

9    Dr. Barnaby Dedmond.   That is reflected in 357 to 358 of the
10   administrative transcript.   He developed recurring hip issues

11   and in 2014, January 31st to be specific, underwent a hybrid

12   right total hip replacement from Dr. Michael Clarke at
13   Upstate University, that's at 376 to 378.    Plaintiff has also

14   suffered from prostate cancer and underwent surgery in April

15   of 2015 by Dr. Po Lam.   All indications from that surgery,
16   which was robotic, indicates that all of the cancer was

17   removed and there doesn't appear to be any indication of any
18   residual effects.   Plaintiff suffers from left eye blindness

19   which he has had since birth.   He was born with Coats disease

20   according to his testimony at 39.   His right eye vision is
21   good; at 322 it was listed as 20/20; in Exhibit 11F, 20/25 to

22   20/30.   He also suffers from glaucoma, retinopathy in his

23   left eye, and age-related cataracts.   There's an indication
24   that he qualifies as slightly obese.

25              In terms of activities of daily living, plaintiff



                 JODI L. HIBBARD, RPR, CRR, CSR
                         (315) 234-8547
                                                                  26


1    cleans, grocery shops, helps his brother with his animals,
2    does laundry, cooks, showers, dresses, watches television,

3    listens to the radio, goes out, socializes, and at page 345

4    there's an indication that he has engaged in cutting
5    firewood.

6                The background procedurally is as follows:   The

7    plaintiff applied for Title II disability benefits on
8    August 24, 2015, alleging an onset date of October 15, 2011.

9    Prior to the hearing, plaintiff sought an amendment of that
10   date to May 10, 2013.    In his functional report plaintiff

11   claims disability based on prostate cancer (stage unknown),

12   learning disability, illiteracy, and blindness in his left
13   eye, that's at 188 of the administrative transcript.

14               A hearing was conducted in connection with

15   plaintiff's application for benefits on January 4th, 19 --
16   2018, I'm sorry, by Administrative Law Judge Laureen Penn.

17   ALJ Penn issued a decision on January 17, 2018 finding that
18   plaintiff was not disabled at the relevant times and

19   therefore ineligible for the benefits sought.   That became a

20   final determination of the agency on December 26, 2018 when
21   the Social Security Administration Appeals Council denied his

22   request for review.

23               In her decision, ALJ Penn applied the familiar
24   five-step sequential test for determining disability.

25               At step one, ALJ Penn found that plaintiff had not



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                27


1    engaged in substantial gainful activity from the time of the
2    original onset date of October 15, 2011 until the end of his

3    insured status on December 31, 2016.

4             At step two, the Administrative Law Judge concluded
5    that plaintiff suffers from multiple severe impairments that

6    impose more than minimal limitations on his ability to

7    perform work-related functions, including -- and I will
8    probably butcher the pronunciations of several of these --

9    malignant neoplasm prostate, elevated prostate specific
10   antigen, status-post radical prostatectomy, status-post

11   complete revision right hip arthroplasty, osteoarthritis

12   localized hip with avascular necrosis, obesity, and left eye
13   blindness.    At step three, the Administrative Law Judge --

14   and I should say, and I'll come back to this, at that step

15   she specifically considered the issues associated with
16   alleged illiteracy and learning disability and rejected those

17   as severe impairments.
18            At step three, the Administrative Law Judge

19   concluded that plaintiff's impairments did not meet or

20   medically equal any of the listed presumptively disabling
21   conditions set forth in the Commissioner's regulations,

22   specifically considering Listings 13.24, 2.02, 2.03, 2.04,

23   1.02A, and in connection with obesity, Social Security Ruling
24   02-1p.

25            The Administrative Law Judge next concluded that



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                28


1    plaintiff retains the ability to perform light work with
2    limitations, including as follows:   He can occasionally

3    stoop, crouch, kneel, and crawl.    He can occasionally climb

4    stairs and ramps but cannot climb ladders, ropes, or
5    scaffolds.    He needs to avoid concentrated exposure to

6    hazards.   He can do work that can be learned through

7    observation or verbal instruction.   He can perform jobs that
8    require frequent near acuity and frequent far acuity, and

9    occasional peripheral vision.
10              Applying that residual functional capacity finding,

11   or RFC, at step four, the Administrative Law Judge concluded

12   that while plaintiff is not able to perform as a material
13   handler, he is nonetheless able to meet the demands of past

14   relevant work as a hand packer, patching helper, and

15   electronic sub assembler.
16              The Administrative Law Judge did, as an alternative

17   basis for concluding no disability, proceed to step five
18   where of course the burden of proof shifts to the

19   Commissioner.    She first found that if plaintiff were able to

20   perform a full range of light work, the Medical Vocational
21   Guidelines or Grid Rules, and specifically Rules 202.18 and

22   202.11 will require a finding of no disability.

23              After eliciting the testimony of a vocational
24   expert, due to the existence of additional exertional and

25   nonexertional limitations, she concluded that plaintiff is



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                29


1    nonetheless capable of performing as a small products
2    assembler, a cafeteria attendant, an injection molder, and a

3    housekeeper, and therefore concluded that plaintiff was not

4    disabled at the relevant times.
5             As you know, my task is limited.    I must apply a

6    substantial evidence test and also determine whether correct

7    legal principles were applied.    The term substantial evidence
8    has been defined to mean such evidence as a reasonable mind

9    would consider adequate to support a conclusion.   The Second
10   Circuit noted in Brault v. Social Security Administration,

11   683 F.3d 443, a decision from 2012, that this is an exacting

12   standard, it is more stringent than the clearly erroneous
13   standard that we're all familiar with.   And notably in that

14   case, the Second Circuit found that facts found by an

15   Administrative Law Judge can be rejected only if a reasonable
16   fact finder would have to conclude otherwise.

17            In this case, plaintiff raises several issues.
18   First, she claims that it was error -- he claims that it was

19   error in the Administrative Judge's failure to amend the

20   onset date as requested prior to the hearing.
21            He also challenges the step two finding, and

22   specifically the failure to find illiteracy or learning

23   disability or to develop the record by requiring testing to
24   probe that issue.

25            Third, the plaintiff alleges that the residual



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                 30


1    functional capacity is not supported, and issues -- sub
2    issues raised there include the question of vision and the

3    question of the ability to stand as well as to crouch, kneel,

4    and crawl.
5               At step four, the plaintiff quarrels with the

6    vocational expert's finding and the Administrative Law

7    Judge's conclusion that his past relevant work included that
8    as a material handler, and that of course, as the

9    Commissioner noted and even plaintiff conceded, that will
10   come into play if the step four determination is not upheld

11   and there is a step five inquiry.

12              And the last issue of course is concerning step
13   five, and the error in holding that the plaintiff is not

14   disabled pursuant to the Grids.

15              Turning first to the onset date issue, there was a
16   request at administrative transcript page 213 to amend the

17   onset date to May 10, 2013.    Due to an alleged worsening of
18   plaintiff's hip issue at that time, it was not addressed,

19   clearly.   The matter was not raised at the hearing.   An

20   argument could be made that there was a waiver as a result of
21   the failure to raise it, but nonetheless, it was error as the

22   Commissioner concedes but I find that it was harmless,

23   because the Administrative Law Judge was well within her
24   discretion to consider the longitudinal record, including

25   pre-onset medical records, and one of the issues that the



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                  31


1    Administrative Law Judge found telling was the failure to
2    seek treatment.    That's an issue that was properly considered

3    under SSR 16-3p.    So I don't find any harmful error with

4    respect to that issue.
5               Turning to the illiteracy and failure to develop

6    the record, the functional report, I note plaintiff indicates

7    at page 194 that he has a learning disability and is
8    illiterate.    He did admit at 187 he can speak and understand

9    English.   At page 35 during his testimony he states that he
10   reads at a first grade level.    Report card from 1983 and 1984

11   indicates that he received a B in functional reading, and a B

12   plus in functional math, it's page 209.   That was something
13   that the Administrative Law Judge found relevant.   Dr. Noia

14   at page 327 indicated that plaintiff's intellectual

15   functioning was estimated to be in the borderline range and
16   at 328 he provided a diagnosis of rule out borderline

17   intellectual functioning, which is not a diagnosis of
18   borderline intellectual functioning itself.

19              Physician's Assistant Sarah Oddo, plaintiff's

20   primary, indicated at 385 she felt plaintiff needed a full
21   evaluation in order to assess his literary skills and his

22   intellectual capacity.    She is not, however, an acceptable

23   medical source and as indicated, Dr. Noia's diagnosis was not
24   a diagnosis itself, but rather a need to rule out the

25   diagnosis.



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                    32


1             Unquestionably, a plaintiff has a duty to develop
2    the record.    On the other hand, plaintiff also has an

3    obligation under Poupore to prove the existence of conditions

4    that impose limitations on his ability to perform
5    work-related functioning.

6             In this case, the matter only comes into play at

7    step five.    It will perhaps matter if, because at the date of
8    last insured, plaintiff was in a category of closely

9    approaching advanced age, if illiterate or unable to
10   communicate in English, a finding of disability could be

11   required under 202.09 of the Grid Rules, but if in the

12   category of limited or less education and able to communicate
13   in English, no disability at 2 -- Grid Rule 202.10.      For

14   younger individuals, 18 to 49, there is no impact.

15            This is a case, I agree with the Commissioner, that
16   is different in a few regards from the case heavily relied on

17   by the plaintiff, which is Woods v. Commissioner of Social
18   Security, 2014 WL 1280762, from the Northern District of

19   New York, March 27, 2014.    For one thing -- and most

20   importantly, this only applies at step five.   In this case,
21   as you will find further on in my decision, I am upholding

22   the decision -- determination made at step four as supported

23   by substantial evidence.    I note that as we discussed, the
24   fact that plaintiff was able to work at his prior jobs for

25   many years undermines the claim now that he suffers from a



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                  33


1    learning disability or illiteracy that precludes him from
2    working, and I do note that the Administrative Law Judge did,

3    in her RFC finding, include limitations to address, or

4    restrictions to address plaintiff's limitations, including
5    specifically that he can do work that can be learned through

6    observation or verbal instruction.   So I don't find any

7    harmful error with regard to the step two determination or
8    the argument that the record was not fully developed.

9             I do agree that this is a case more akin to Barnaby
10   v. Commissioner of Social Security, 2018 WL 4522057, from the

11   Northern District of New York in June of 2018 that has been

12   affirmed by the Second Circuit.
13            In terms of the residual functional capacity,

14   plaintiff was deemed to be able to perform light work with

15   additional modifications.    Light work, by regulation,
16   involves no more than 20 pounds at a time lifting with

17   frequent lifting or carrying of objects weighing up to
18   10 pounds.    The regulations provide that even though the

19   weight lifted may be very little, a job is in this category

20   when it requires a good deal of walking or standing or when
21   it involves sitting most of the time, some pushing and

22   pulling of arm or leg controls.    The definition goes on but

23   that's the relevant portion, that's in 20 C.F.R. Section
24   404.1567(b).    In this case, the first challenge is to the

25   finding that plaintiff can occasionally stoop, crouch, kneel,



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                    34


1    or crawl.    He claims that he is unable to perform these
2    functions based on his hip condition.

3                I find that if that was error, and I don't believe

4    it was, but if it was error, it was harmless.     The vocational
5    expert testified at page 58 that it would -- that if

6    plaintiff was not able to perform any of these functions,

7    that would have no impact on the jobs cited.     The DOT
8    definitions associated with those jobs support that.       The

9    first one is sub assembler which is DOT 729.684-054, and that
10   indicates that stooping is not present, kneeling is not

11   present, crouching is not present, and crawling is not

12   present.    The second is hand packager which is DOT 920.587,
13   and again, that indicates that stooping, kneeling, crouching,

14   and crawling are not required.    The third is assembler, small

15   products, DOT 706.684-022, and once again, the indication is
16   that those functions are not present.    So -- oh, and the

17   fourth is injection molding machine tender, DOT 556.685-038,
18   and once again, those functions are not required.     So that

19   error, if it were error, which I find it was not, in any

20   event, was not harmful.
21               The plaintiff challenges the ability to stand and

22   walk for six hours which is required for light work.

23   Dr. Lorensen at page 323 found no gross limitation in
24   plaintiff's ability to stand and walk.   Plaintiff again had

25   the burden to establish this limitation.      At page 321 he



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                  35


1    denied to Dr. Lorensen that he had any hip problems, he
2    stated he is currently not having any problems with the hip

3    at page 321.

4                The rejection of plaintiff's hearing testimony
5    concerning his limitations in walking is supported by

6    substantial evidence, including plaintiff's medical records,

7    many of which indicated that he was doing well and not
8    experiencing hip pain, his statement to Dr. Lorensen and his

9    robust activities of daily living, including helping his
10   brother take care of his animals, chopping wood, and the

11   others.

12               The plaintiff suffers -- suffers from blindness in
13   his left eye.    He challenges the residual functional

14   capacity.    It's a lifetime condition.   It was noted that he

15   has been able to work at the multiple jobs, including those
16   listed at step four, despite his blindness.    He does have

17   blindness in -- he does have good vision in his right eye,
18   20/20 to 20/30.

19               So this is a case very similar to Dixon v. Astrue,

20   2011 WL 3419512, the case is from August 5, 2011, the Western
21   District of Arkansas, where, despite the blindness in

22   plaintiff's left eye, it was noted that he was able to work

23   as a meter reader and as an auto mechanic, and that supported
24   the finding that he was able to work.

25               The plaintiff challenges the failure to reference



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                 36


1    monocular vision.   Monocular vision is not necessarily a
2    disqualifier and monocular vision really doesn't speak to,

3    and is not informational, as informational as the RFC in this

4    case, which was more specific, and spoke to acuity, near
5    acuity, far acuity, and depth perception.    The term monocular

6    doesn't necessarily indicate the full extent of a plaintiff's

7    ability to perform necessary sight functions.   And I do note
8    that the RFC did address the vision issue when not only it

9    provided that he can perform jobs that require frequent near
10   acuity, frequent far acuity, and occasional peripheral vision

11   but also limited him to only occasionally climbing stairs and

12   ramps and he cannot climb ladders, ropes, or scaffolds, and
13   that should be sufficient to address the vision issues as

14   noted in Isabell v. Commissioner of Social Security, 2013 WL

15   5883409, October 29, 2013 from the District of Maryland.
16              The plaintiff I note did not question the

17   vocational expert concerning his finding at step four and
18   step five and specifically his finding that plaintiff was

19   able to perform the past relevant work as -- despite his

20   monocular vision, and it could be argued under Jazvin v.
21   Colvin, 2015 WL 6591790 from the District of Colorado, that

22   that's a waiver, but in any event the proof is in the

23   pudding.   Plaintiff was able for many years, despite his
24   lifelong condition, to perform his past relevant work.

25              The use of the terms near and far acuity and depth



                 JODI L. HIBBARD, RPR, CRR, CSR
                         (315) 234-8547
                                                              37


1    perception as opposed to monocular is consistent with how the
2    dictionary of titles treats vision, and it's also consistent

3    with Nunez v. Barnhart, 2002 WL 31010291 from the Eastern

4    District of New York, September 9, 2002, so I find no error
5    there.

6             The last two issues raised relate to step five, and

7    the question of whether one of plaintiff's prior positions
8    was properly considered as a material handler.   It's an issue

9    which only applies to step five, and because I find that the
10   step four determination is supported by substantial evidence,

11   that ends the inquiry, and any error that occurred, and I

12   don't find that one did occur, but if an error occurred at
13   step five, it would be harmless error.

14            And so in sum and substance, I find the correct

15   legal principles were applied in this case and the result is
16   supported by substantial evidence.   I will grant judgment on

17   the pleadings to the defendant.   Thank you again for
18   excellent presentations, I hope you both have a good day.

19            MS. CHADWICK:    Thank you, your Honor, you, too.

20            MR. NAGELBERG:    Thank you.
21                 (Proceedings Adjourned, 11:59 a.m.)

22

23
24

25



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
1                  CERTIFICATE OF OFFICIAL REPORTER
2

3

4        I, JODI L. HIBBARD, RPR, CRR, CSR, Federal
5    Official Realtime Court Reporter, in and for the

6    United States District Court for the Northern

7    District of New York, DO HEREBY CERTIFY that
8    pursuant to Section 753, Title 28, United States

9    Code, that the foregoing is a true and correct
10   transcript of the stenographically reported

11   proceedings held in the above-entitled matter and

12   that the transcript page format is in conformance
13   with the regulations of the Judicial Conference of

14   the United States.

15
16                        Dated this 16th day of January, 2020.

17
18

19                                /S/ JODI L. HIBBARD

20                                JODI L. HIBBARD, RPR, CRR, CSR
                                  Official U.S. Court Reporter
21

22

23
24

25



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
